Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claim 13 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim, and has now been cancelled. Election was made without traverse in the reply filed on 17 March 2016.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-7. 9, 12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darcissac et al. (US 6,294,498) in view of Kleinbach et al. (“Coating of solids”. Chemical Engineering and Processing 34 (1995) 329-337).
Regarding Claims 1-2, 5, 7, 9, 12, and 19, Darcissac et al. (US’498) teach a process for coating an activated catalyst (CoMo, NiMo, NiW) (Claim 15) with a liquid composition containing one or more film-forming polymer(s) (col. 4, lines 11-21), wherein the liquid composition is a solution or a dispersion containing 20% by weight of film-forming polymer(s) in a solvent (col. 3, lines 50-62; col. 6, lines 18-20); US'498 suggests a number of film-forming polymers, including ethylene-vinyl alcohol copolymer (col. 4, lines 11-17), thereby forming a protective layer containing the one or more film-forming polymer(s), wherein the protective layer has an average thickness of several microns (col. 4, lines 6-9), and therefore greater than 0.2 and less than 10 micron.  The coating can be applied by atomizing or spraying the coating while stirring the catalyst at a temperature above the boiling point of the solvent to quickly evaporate the solvent upon contact with the catalyst (Claims 1, 15; col. 3, lines 51-59).  US’498 teaches that polyethylene wax can be deposited at a temperature between 50-80 degrees C (col. 3, lines 29-31), that drying (i.e. evaporation of solvent) can happen at 120 degree C (col. 7, lines 3-7), and that coating can be carried out by spraying under an inert atmosphere at 120 degrees Celsius (col. 7, line 66 to col. 8, line 3). US’498 specifically teaches that the protective coating limits, reduces, and/ or eliminates self-heating (col. 4, lines 47-50; col. 6, lines 53-56 col. 7, lines 1-2 and 60-64).   
The amount of film-forming polymer(s) depends at least in part on the amount of solvent which is used for the coating material and which is evaporated during the process.  Solvent is added to increase viscosity and to allow spraying or atomization.  In addition, because disclosed solutions include a two-component solution, comprising polymer and solvent (Example 2), the amount of film-forming polymer is expected to be high and reasonably likely close to 100%, when dried.  In addition, the concentration of film-forming polymer is a result-effective variable, because it was known in the art at the time of invention that more solvent at a given temperature would have increased drying time; it would have been obvious to optimize the concentration to within the recited concentrations.  Furthermore, the recited fractional weight will depend on the weight of the catalyst, the weight of the coating, and the desired thickness.  Although US'498 does not calculate this particular percentage, the percentage would reasonably be expected to be achieved in the process of the combination of references given the similarity of the disclosed catalyst, coating composition, concentration of film-forming material in the coating composition, and coating thickness to those of the present claims.  Furthermore, the ratio is optimizable to achieve a desired thickness of a particular coating on a particular catalyst. Moreover, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
US’498 fails to teach a step of placing activated catalyst particles in motion within a gas flow passing through a plurality of the particles.  Kleinbach et al. teach a device and method for coating granular solids, including catalyst (Abstract; p. 329, left column).  The device includes a fluidized bed in which particles are put in motion within a gas flow passing through a plurality of the particles and continuously through which gas continuously flows for a coating process, including spraying the moving particles with a liquid coating composition containing solvent (Fig. 2; p. 329, right column, last paragraph through p. 330, left column, first paragraph).  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’498 by using a known coating device for coating granulated particles, including catalyst, to place activated catalyst particles in motion within a gas flow passing through a plurality of the particles as in a fluidized bed while spraying with process conditions suggested by US'498, because Kleinbach suggests such a process for coating particles like catalyst.
Regarding Claims 5 and 20, US’498 suggests similar temperatures as discussed above.  It would have been well within the skill of a person of ordinary skill in the art to perform the process of the combination of references to choose a solvent which evaporates within the recited range of temperature for the reasons discussed in US'498.  Furthermore, generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical.
 Regarding Claim 6, the flow rate is an optimizable variable, known in the prior art to affect the rate of heat transfer and rate of drying, and would depend on the volume of the drum.  See also Kleinbach, p. 336, left column, fifth paragraph, which provides evidence that gas flow rate is a result-effective variable, known in the art to effect fluidization.  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of references by supplying the gas with a flow rate within the recited flow rate through routine optimization for a specific application.
Further regarding Claim 12, although neither US’498 nor Kleinbach specifically addresses recited properties of the coated particles (i.e. that the coating reduces emission of toxic gases), the protective coating of US’498 would necessarily limit emission of toxic gases which would occur absent the coating. That Applicant recognizes advantages achieved from a prior art catalyst coating or process for producing a coating on a catalyst does not make the obvious process newly patentable. The protective layer would have necessarily reduced the quantity of toxic gases emitted by the activated catalyst because it creates a barrier.  In addition, it prevents the diffusion of oxygen, toxic to the catalyst (col. 2, lines 9-11).
Response to Arguments
The terminal disclaimer filed on 22 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,195,601 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicant's arguments filed 22 July 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that test results presented in a declaration filed 10 March 2022 and 07 April 2022 show that the use of an EVOH copolymer as film forming polymer in a claimed amount leads to significantly self-heating temperatures as well as an increase of catalyst activity (Remarks, pp. 5-8), the test results suggest that  polyacrylate has comparatively lower critical self-heating temperature (CSHT) and RVA activity. However, AE0-AE2 (EVOH, HPMC, polyethylene glycol) show similar CSHT  and RVA activity. Because there is only one comparative, polyacrylate, and that is lower in both properties, while three other compounds are relatively similar in both properties, one cannot reasonably conclude that EVOH is unexpectedly better. It may be that polyacrylate is an outlier that is worse than other compounds.
In response to Applicant’s argument that the data is consistent with comparative examples disclosed in the present application (Remarks, p. 6), the examples disclosed in the present application change not only the type of film forming polymer, but also other variables, including type of equipment used. Table 1 of the specification compares only EVOH, polyacrylate, and oil, but the declaration shows that other compounds like polyethylene glycol and polysaccharide are as effective as EVOH. Table 1 also shows that EVOH with an unperforated drum has a lower CSHT than with a perforated drum, and thus suggests that other variables affect CSHT and that EVOH is not itself absolutely “superior.”
In response to Applicant’s statement that Darcissac appears to teach away from the claimed invention (Remarks, p. 6), Applicant does not provide any argument to support teaching away, but merely states that Darcissac fails to teach any particular preference towards one of them without any suggestion that superior properties could be achieved using EVOH polymer in lower amounts. Furthermore, Applicant has not shown that EVOH is unexpectedly superior; the results of Applicant’s tests rather suggest that polyacrylate is inferior to other compounds, NOT that EVOH is unexpectedly superior, since compounds other than EVOH seem to have CSHT and RVA similar to that of EVOH. 
In response to Applicant’s assertion that results are surprising and could not have been predicted (Remarks, pp. 7-8), in the test results, polyacrylate is the only one that has particularly low RVA and CSHT. Thus, because three of the four compounds tested show similar CSHT and RVA activity, one cannot reasonably conclude that the CSHT and RVA activity of EVOH in particular is unexpectedly superior.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712